DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 August 2020 has been entered.

Claim Objections
Claims 1, 7, 10, and 12 are objected to because of the following informalities:  
Claim 1 in line 21 recites “ratio of respective each band power”. This is grammatically incorrect. It appears that this should recite “ratio of each respective band power”, or, preferably, “ratio of each respective band’s power”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 6 calls for performing edge detection “as to each frame of the moving image”. It is entirely unclear how the detection is “as to each frame”. Is it performed upon each frame? Or the detection is directed to data found in each frame? Clarification is required.
Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  sampling diameter data. Line 9 of claim 1 calls for resampling diameter data, but it cannot be resampled without first performing sampling.
Further, it is unclear how the data is to be (re)sampled at a particular frequency – is the diameter data a waveform type signal which changes over time? Or is the (re)sampling to be performed at a frequency relating to when the diameter data was determined?
Claim 1 in line 11 calls for “calculating pupil size differences between before and after frames”. This is entirely unclear. Before and after what? Before and after the entirety of the obtaining of images? Or before and after each frame? If before and after each frame, then how 
The issues with calculating PSV also extend to application of a filter, as it is unclear how the filter can be applied depending upon how many data points might be present. Further, it is unclear how a band pass filter relates to harmonic frequencies. 
Still further, it is entirely unclear what “as to the EEG signals” relates to – the harmonic frequencies? The band pass filter? 
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. The dependent claims fail to remedy the issues noted with respect to claim 1, such that none of the claims can be further treated on the merits until these issues are resolved.
Regarding claim 10, claim 1 defines that a frequency analyzer is used to analyze and extract the filtered data; claim 10 calls for the inclusion of “analyzer”. It is unclear that this is the same component, as it lacks both an article and the more specific definition of frequency. If it is the same component it should be identified as “the frequency analyzer”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

manufacture, or composition of matter, or any new and useful 
improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

Independent claim 1 is rejected under 35 U.S.C. 101 because each claimed invention is directed to judicial exceptions (i.e. abstract ideas) without significantly more. 
The claim(s) recite(s) obtaining images of a subject’s pupil, determining information about pupil size variation from the images, extracting band data for a plurality of frequency bands to be used as brain frequency information, based on frequency analysis of the size variation, and calculating outputs of the band data to be used to infer EEG signals, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because it is recited as performed using what are likely to be generic computing components, though explicitly identified as such (edge detector, filter, frequency analyzer, output calculator), which do no more than provide a technological environment for execution of a portion of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions), thus not being applied with a particular machine. These steps of manipulating data also do not improve any technology, do not effect any particular treatment, do not transform anything, and are not applied or used in any particular way. 

Regarding claim 7, the claim does not recite additional abstract ideas. However, it recites at least one additional limitation; these additional limitations merely further define limitations that were previously declared in preceding claims. As such, the claim does not feature additional limitations that apply, rely on, or use the judicial exceptions in a manner that precludes the mental performance of the abstract ideas. Moreover, in the instant circumstances, merely further defining limitations of the invention does not equate to adding meaningful limitations to the abstract ideas. The inherited abstract ideas are thus not integrated into a practical application because the additional elements, steps, or limitations do not impose meaningful limitations onto them. See MPEP § 2106.05.
Regarding claim 10, while the instant claim does not recite additional abstract ideas, it recites additional elements, steps, or limitations of video equipment configured to capture the moving images of the subject and what appears to be a computer architecture based analyzing system, including analysis tools, configured to process and analyze the moving images in the plurality of frequency bands, where the video equipment is a generally recited additional element that is functionalized to perform insignificant pre-solution activity and the “computer 
Regarding claim 12, the claim does not recite additional abstract ideas. However, it recites at least one additional limitation; these additional limitations merely further define limitations that were previously declared in preceding claims. As such, each claim does not feature additional limitations that apply, rely on, or use the judicial exceptions in a manner that precludes the mental performance of the abstract ideas. Moreover, in the instant circumstances, merely further defining limitations of the invention does not equate to adding meaningful limitations to the abstract ideas. The inherited abstract ideas are thus not integrated into a practical application because the additional elements, steps, or limitations do not impose meaningful limitations onto them. See MPEP § 2106.05. 

Response to Arguments
Applicant's arguments filed 27 July 2020 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant initially argues in section I that the human mind cannot detect changes in pupil size quickly enough to detect differences between frames; the Examiner notes that the claims do not set forth any particular playback speed of the plurality of frames, and speed of processing is not included in the claim limitations. Similarly, 
Regarding whether a human mind can extract band data, Applicant appears to misunderstand the rejection; the step of obtaining the images is insignificant extrasolution activity, as noted above, because it is mere data gathering. The act of extracting band data has not ever been considered an insignificant extrasolution activity for the purposes of evaluating whether the claimed abstract idea is statutory. These are two separate method steps, and are each analyzed as to their own merits – the step of obtaining the moving image with multiple frames is data gathering and thus extrasolution activity, not part of the abstract idea itself, and the step of extracting band data is part of the abstract idea itself. 
Regarding the arguments under II, the Examiner notes that none of the claims explicitly recite the use of a computer or computing components – for example, a human could equally be titled as a “frequency analyzer” when performing the task of analyzing frequencies. All of Applicant’s arguments that the presence of a computer does not doom the claims are moot because no computer is present in the claims. 
Applicant further argues that the claim itself is a “meaningful way” of finding band data; the Examiner notes that Applicant has not identified what about this method is meaningful beyond its mere existence. Nothing about the claimed invention as presented does no more than tenuously link the steps of the abstract idea to items performing the tasks which might be part of a technological environment but are not positively recited as such. The claimed abstract idea is merely a set of steps to process data which might be embodied in a generic 
Applicant’s fourth argument in this section claims to present an improvement by allowing evaluation “without any physical restriction or psychological pressure on the subject”; the Examiner notes that these supposed improvements are not reflected by any claim limitation, and the taking of images is not inherently without physical restriction or psychological pressure. 
Regarding Arguments III and IV directed to the rejections under 101, as they rely on arguments I and II, they are equally unpersuasive.
Regarding the art rejections, Applicant’s remarks are noted but, as the claims are so indefinite as to preclude examination on the merits, they will not be further addressed at this time; once the other claim issues have been resolved these remarks will be revisited if still applicable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791